DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wai, US Patent Pub. 20110274296 A1, in view of Rasmussen et al, US Patent Pub. 20150289061 A1, and further in view of Suyama, US Patent Pub. 20090141920 A1.
Re Claim 1, Wai discloses a hearing device assembly configured to be worn at least partially within an ear canal of a user (figs. 2-2c: insert hearing aid device that could be inserted into a user’s ear canal), the hearing device assembly comprising: an output transducer configured to provide an output audio signal representative of sound presented to the user (claim 30: speaker of the hearing aid of figs. 2-2c); an outer seal extending from the tube (figs. 2-2c; abstract: outer second flange acts as an outer seal); wherein the inner seal and the outer seal are together configured to enclose a main volume that surrounds the tube within the ear canal and that is acoustically sealed from an ambient environment of the user (figs. 2-2c; abstract: the flanges act to enclose and surround the central sound tube); but fails to disclose a housing including an output transducer, the housing configured to be positioned entirely within the ear canal. However, Rasmussen et al discloses a hearing aid device where a loudspeaker is placed within the hearing aid housing at a portion closer to the eardrum, whereby the hearing aid device is completely inserted into the ear canal (Rasmussen et al, fig. 1: receiver 4 houses the loudspeaker; para 0083; para 0009: hearing aid device is completely inserted into ear canal). It would have been obvious for one of ordinary skill to use the concept of a housing including electronic components (i.e. processors), microphones and loudspeakers being completely and entirely inserted into an ear canal to modify Wai to obtain an electronic housing whereby the extended outside ear canal electronic/processor carrying portion of Wai is included in a housing that could be entirely inserted within an ear canal as taught in Rasmussen et al for the purpose of housing the loudspeaker such that the hearing aid is used as a completely insert hearing aid device (completely in the canal/CIC).
The combined teachings of Wai and Rasmussen et al fail to disclose a tube extending from an end of the housing and configured to provide an acoustic pathway from outside the ear canal to the housing, an inner seal extending from the housing. Suyama discloses a system that teaches the concept of a hearing housing that includes a tube that extends from an end of the housing and provides an acoustic pathway to the ear canal (Suyama, figs. 1-2: tube 4 provides acoustic pathway from the outside to the inside of an ear canal), wherein the tube 4 is read as extending from the housing (Suyama, figs. 1-2: tube 4 provides acoustic pathway from the outside to the inside of an ear canal). It would have been obvious to modify the teachings of Wai and Rasmussen et al to include a tube to extend from outside to the ear canal to provide an acoustic pathway as taught in Suyama for the purpose of enabling smooth and easy acoustic pathway to the user’s ear canal.
Re Claim 2, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, wherein the inner seal is configured to create a residual ear canal volume between an ear drum of the user and a surface formed by the inner seal and the housing (Wai, figs. 2-2c; abstract: inner first flange acts as an inner seal).
Re Claim 3, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, wherein the inner seal is implemented by one or more retention rings that extend radially from the housing to a wall of the ear canal (Wai, figs. 2-2c; abstract: a plurality of flanges, specifically the first two flanges).
Re Claim 4, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, wherein: the housing further includes a microphone configured to detect an input audio signal (Rasmussen et al, para 0083: microphone); and the output audio signal is based on the input audio signal (Rasmussen et al, para 0083: microphone).
Re Claim 6, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, wherein the outer seal is implemented by one or more retention rings that extend radially from a lateral end of the tube to a wall of the ear canal (Wai, figs. 2-2c; abstract: outer second flange acts as an outer seal).
Re Claim 7, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, wherein the outer seal is implemented by one or more retention members that extend out of the ear canal and into a concha of the user, the one or more retention members configured to fit in the concha of the user (Wai, figs. 2-2c; abstract: outer second flange acts as an outer seal and fits within the concha of the ear, whereby the rest of the hearing aid blocks the ear including the concha area to give the look of a perfect flush fit as illustrated in fig. 3A).
Re Claim 8, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 7, wherein the one or more retention members are configured to fit in the concha of the user by being individually fitted to a shape of the concha (Wai, figs. 2-2c; abstract: outer second flange acts as an outer seal and fits within the concha of the ear, whereby the rest of the hearing aid blocks the ear including the concha area to give the look of a perfect flush fit as illustrated in fig. 3A).
Re Claim 9, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 8, wherein the tube is individually fitted to at least one of a shape and a length of the ear canal (Suyama, figs. 1-2: tube 4 provides acoustic pathway from the outside to the inside of an ear canal).
Re Claim 10, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 7, wherein the outer seal is configured to hold one or more additional components of the hearing device assembly (Wai, figs. 2-2c; abstract: outer second flange acts as an outer seal and fits within the concha of the ear, whereby the rest of the hearing aid includes electronic components (fig. 5) and blocks the ear including the concha area to give the look of a perfect flush fit as illustrated in fig. 3A).
Re Claim 11, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 10, wherein the one or more additional components include a power supply (Wai, fig. 5: on/off switch is read as a power supply from the Markush claim language).
Re Claim 19, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, further comprising a removal line configured to facilitate removal of the hearing device assembly from the ear canal (Wai, figs. 2-2c; abstract: outer second flange acts as an outer seal and fits within the concha of the ear, whereby the rest of the hearing aid could be used to insert and remove the hearing aid as illustrated in fig. 3A).

Claims 5, 12-13 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wai, US Patent Pub. 20110274296 A1, Rasmussen et al, US Patent Pub. 20150289061 A1 and Suyama, US Patent Pub. 20090141920 A1, as applied to claim 4 above, in view of Beck et al, US Patent Pub. 20110188689 A1.
Re Claim 5, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 4, but fail to explicitly disclose wherein the housing further includes a second microphone configured to detect a voice of the user. However, Beck et al discloses a hearing aid device that teaches the concept of including two microphones (Beck et al, fig. 1: microphones 2; para 0004). It would have been obvious to modify the Wai hearing aid device such that it includes two microphones as taught in Beck et al for the purpose of being able to better pick up ambient sound signals. 
Re Claim 12, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, but fails to explicitly disclose further comprising one or more additional components of the hearing device assembly configured to fit in the main volume within the ear canal. However, Beck et al discloses a hearing aid device that teaches the concept of including a processor within the main volume space of the hearing aid device that could be inserted into a user’s ear canal (Beck et al, fig. 1: signal processor 3; para 0004). I would have been obvious to modify the Wai hearing aid device such that it includes a processor within the main volume area of the hearing aid device as taught in Beck et al for the purpose of making the hearing head device more compact and even more seamless.
Re Claim 13, the combined teachings of Wai, Rasmussen et al, Suyama and Beck et al disclose the hearing device assembly of claim 12, wherein the one or more additional components includes a processor (Beck et al, fig. 1: signal processor 3; para 0004: signal processor selected from the Markush claim language). 
Re Claim 15, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, but fail to disclose further comprising a behind-the-ear component communicatively coupled to another component of the hearing device assembly. However, Beck et al discloses the concept of a behind-the-ear (BTE) hearing aid devices (Beck et al, para 0003). It would have been obvious to modify the hearing aid device of Wai to be a behind-the-ear (BTE) hearing aid device as taught in Beck et al for the purpose of being able to wear the hearing aid in different styles.
Re Claim 16, the combined teachings of Wai, Rasmussen et al, Suyama and Beck et al disclose the hearing device assembly of claim 15, wherein the behind-the-ear component comprises a processor configured to receive and process audio signals (Beck et al, para 0004: signal processor included in the hearing aid which could be a BTE style hearing aid).
Re Claim 17, the combined teachings of Wai, Rasmussen et al, Suyama and Beck et al disclose the hearing device assembly of claim 15, wherein the behind-the-ear component includes a microphone (Beck et al, para 0004: microphones 2 is selected from the Markush claim language).
Claim 18 has been analyzed and rejected according to claim 12.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wai, US Patent Pub. 20110274296 A1, Rasmussen et al, US Patent Pub. 20150289061 A1, and Suyama, US Patent Pub. 20090141920 A1, as applied to claim 1 above, in view of Smith, US Patent Pub. 20090052710 A1.
Re Claim 14, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, but fail to disclose further comprising at least one of an acoustic filter and an ingress filter configured to fit in the tube. However, Smith discloses a hearing aid device that includes a filter (Smith, paras 0005-0007: acoustic filter is selected from the Markush claim language). It would have been obvious to modify the Wai reference to include a filter as taught in Smith within its hearing aid device for the purpose of being able to transmit filtered cleaner sounds.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wai, US Patent Pub. 20110274296 A1, Rasmussen et al, US Patent Pub. 20150289061 A1, and Suyama, US Patent Pub. 20090141920 A1, as applied to claim 1 above, in view of Smith, US Patent Pub. 20140224283 A1.
Re Claim 20, the combined teachings of Wai, Rasmussen et al and Suyama disclose the hearing device assembly of claim 1, but fail to explicitly disclose wherein the tube is configured to be selectively detached from the tube. However, Smith discloses a hearing aid device that includes a detachable tube (Smith, para 0033: detachable tube is selected from the Markush claim language). It would have been obvious to modify the Wai hearing aid device such that its tube is detachable as taught in Smith for the purpose of being able to replace components of the hearing aid device.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651           					7/25/2022